DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 15 is drawn to a “computer program", per se, therefore, fail(s) to fall within a statutory category of invention.
A claim directed to a computer program itself is non-statutory because it is not:
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “transcutaneous” in claim 10 is used by the claim to mean “a non-invasive sensor,” while the accepted meaning is “passing, entering, or made by penetration through the skin.” which is an invasive procedure. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinar in view of Dugan [US 20160374608].
As to claim 1. Shinar discloses A system for determining a fertile window of a woman, the system comprising:
a sensor unit, sensor 22 [0562, fig. 1], for providing a signal in contact with the woman, [0562], wherein the signal is indicative of respiration of the woman, [0732] breathing rate measured, and
a processing unit, computer processor 28 [0563, fig. 1], for processing the signal to obtain a biomechanical parameter, [0563] indicative of respiration, [0732], wherein the processing unit is configured to determine the fertile window of the woman based on a change in the obtained biomechanical parameter, [0478, 0485-0489] ovulation day predicted based on sensor signals; wherein [0499] the sensor signal can be a respiration-related sensor signal; wherein, further in [0566], future state related to menstrual state predicted based on respiration-related sensor signal; wherein [0005] a fertile window is a known parameter based on the determined ovulation time.
Shinar fails to disclose that the sensor is a contact sensor unit.
Dugan teaches device and method for tracking abdominal orientation and activity that can be used to determine fertility window, [0063]; wherein the device can be implemented as a wearable device that can be attached to a user’s clothing, [0189, 0196, fig. 1B], to measure respiration, [0199].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Shinar with that of Dugan so that the sensor device incorporated into a clothing of the user can be implemented to not affect the normal activity of the user as described in Shinar.

As to claim 2. Shinar fails to disclose The system according to claim 1, wherein the obtained parameter is indicative of hyperventilation.
Dugan teaches device and method for tracking abdominal orientation and activity that can be used to determine fertility window, [0063]; wherein the device can be implemented as a wearable device that can be attached to a user’s clothing, [0189, 0196], to measure respiration, [0199], including hyperventilation, [0073].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Shinar with that of Dugan so that the increased breathing can be used to predict fertility window.

As to claim 3. Shinar discloses The system according to claim 1, wherein the obtained parameter includes at least one of minute volume, tidal volume, respiratory drive, respiration rate and thorax expansion, [0189] respiration rate.

As to claim 4. Shinar discloses The system according to claim 1, wherein the contact sensor unit is integrated into a bra, wherein the contact sensor unit is preferably directly integrated into the bra, [fig. 1B] or integrated in separable cups.

As to claim 6. Shinar discloses The system according to claim 1, further comprising a communication unit for notifying, [0735] processing results transmitted, of at least one of whether the woman is in her fertile window, when her fertile window will be, when her ovulation will take place, when her menstruation will take place, [0478] wherein one of the processing results is a predicted ovulation day.

As to claim 7. Shinar discloses The system according to claim 1, further comprising a storing unit for storing at least one of the signal and the obtained parameter, [0735] data and processing results stored.

As to claim 8. Shinar discloses The system according to claim 1, further comprising a user input unit, [0582], for receiving user input, on signs related to the menstrual cycle of the woman, [0582], wherein the processing unit is preferably configured to personalize the fertile window determination during a learning phase based on the user input, [0582].

As to claim 9. Shinar discloses The system according to claim 1, further comprising an activity determination unit for determining an activity of the woman, wherein the processing unit is configured to relate the parameter indicative of respiration to the determined activity, [0779-0781] motion signal used to determine if the physiological change detected is not because of a movement the user is performing.

As to claim 11. Shinar discloses The system according to claim 3, wherein the processing unit is configured to determine a beginning of the fertile window of the woman based on a decrease of the estimated CO2 concentration or an increase of the minute volume, respiratory drive and respiration rate, respectively, [0575] higher respiratory rate used to predict ovulation.

As to claim 12. Shinar discloses The system according to claim 11, wherein the processing unit is configured to determine an end of the fertile window of the woman based on a determined plateau of the obtained parameter after beginning of the fertile window, [0005] beginning and end of the fertile window is predetermined based on the determined ovulation day; wherein ovulation day is determined based on the plateau of the obtained respiration rate, [0575] which is the determined the same way as based on heartrate, [fig. 3, 0569, 0573].

As to claim 13. Shinar discloses The system according to claim 1, wherein the contact sensor unit comprises at least one of:
i) a bio-impedance sensor configured to be attached to the thorax of the woman, wherein the bio-impedance sensor is configured to obtain a signal indicative of a tidal volume, wherein preferably the processing unit is configured to determine a minute volume based on a product of tidal volume and respiratory rate, 
ii) an electromyography sensor configured to determine the electrical activity of muscles, preferably of intercostal parasternal muscles, wherein the processing unit is configured to determine a respiratory drive from the determined electrical activity, [0560], and
 iii) at least one of an inductance and a stretch sensor for measuring an expansion of the thorax of the woman., wherein the processing unit is configured to determine a respiration rate based on the measured expansion of the thorax.

As to claim 14. Shinar discloses A method for determining a fertile window of a woman, the method comprising:
providing a signal about the woman, [0562], wherein the signal is indicative of respiration of the woman, [0732] breathing rate measured, and
processing the signal, [0563], to obtain a biomechanical parameter indicative of respiration, [0732], wherein the fertile window of the woman is determined based on a change in the obtained biomechanical parameter, [0478, 0485-0489] ovulation day predicted based on sensor signals; wherein [0499] the sensor signal can be a respiration-related sensor signal; wherein, further in [0566], future state related to menstrual state predicted based on respiration-related sensor signal; wherein [0005] a fertile window is a known parameter based on the determined ovulation time.
Shinar fails to disclose that the sensor is in contact with the woman.
Dugan teaches device and method for tracking abdominal orientation and activity that can be used to determine fertility window, [0063]; wherein the device can be implemented as a wearable device that can be attached to a user’s clothing, [0189, 0196, fig. 1B], to measure respiration, [0199].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Shinar with that of Dugan so that the sensor device incorporated into a clothing of the user can be implemented to not affect the normal activity of the user as described in Shinar.

As to claim 15. Shinar discloses A computer program for determining a fertile window of a woman, the computer program comprising program code means for causing a system to carry out the method as defined in claim 14, when the computer program is run on the system, [0563].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinar in view of Dugan as applied to claim 1 above, further in view of Maas et al. [US 20190167236].
As to claim 5. the combination of Shinar and Dugan fails to disclose The system according to claim 1, wherein the contact sensor unit is integrated in a wrist-worn device.
Maas teaches a monitoring system that can be used to predict fertility window for a woman, [0021]; wherein the sensor can be implemented as a wearable device that can be worn on a wrist that can monitor respiration, [0022].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Shinar and Dugan with that of Maas so that the wrist worn device can be worn throughout the day without affecting the daily activity of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688